            Case 1:18-cv-02746-RC Document 34 Filed 11/10/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
U.S. Attorney’s Office                        :
555 Fourth Street, NW                         :
Washington, DC 20530,                         :
                                              :
       Plaintiff,                             :               Civil Action No.: 18-2746 (RC)
                                              :
       v.                                     :               Re Document Nos.: 25, 26
                                              :
$845,130.00 OF FUNDS ASSOCIATED               :
WITH APEX CHOICE LTD.,                        :
                                              :
       Defendant In Rem, and                  :
                                              :
APEX CHOICE LTD.,                             :
14/F, CHUN WO COMMERCIAL                      :
CENTRE,                                       :
25 WING WO STREET, CENTRAL,                   :
HONG KONG                                     :
                                              :
       Defendants.                            :

                                              ORDER

                         GRANTING GOVERNMENT’S MOTION TO STAY

       In this civil forfeiture action, Plaintiff the United States of America moved to stay the

instant matter for a period of 180 days. Gov’t Mot. to Stay (“Gov’t Mot.”), ECF No. 25.

Defendant Apex Choice, Ltd. (“Apex Choice”) responded to the Government’s motion opposing

the stay. Claimant’s Opp. to Gov’t Mot. to Extend Stay (“Def.’s Opp.”), ECF No. 28. The

Government subsequently filed a reply. Gov’t Reply to Claimant’s Opp. to Mot. to Stay (“Gov’t

Reply”), ECF No. 29.

       When the United States moves for a stay, “the court shall stay the civil forfeiture

proceeding if the court determines that civil discovery will adversely affect the ability of the

Government to conduct a related criminal investigation or the prosecution of a related criminal
          Case 1:18-cv-02746-RC Document 34 Filed 11/10/20 Page 2 of 5




case.” 18 U.S.C. § 981(g)(1); see United States v. Sum of $70,990,605, 4 F. Supp. 3d 209, 211

(D.D.C. 2014). The Court must find both (1) a relation between the current forfeiture proceeding

and a criminal case or investigation, and (2) that “continuation of the forfeiture proceeding will

burden . . . the related investigation or case.” 18 U.S.C. 981(g)(2). The Court must first

determine whether the criminal case is related to the civil forfeiture proceeding by “consider[ing]

the degree of similarity between the parties, witnesses, facts, and circumstances involved in the

two proceedings, without requiring an identity with respect to any one or more factors.” 18

U.S.C. § 981(g)(4). The United States may also submit evidence ex parte in order to avoid

disclosure of any matter that may “adversely affect an ongoing criminal investigation or pending

criminal trial.” 18 U.S.C. § 981(g)(5). Next, courts must determine whether there would be an

adverse effect upon a criminal investigation or prosecution by continuation of the forfeiture

proceeding, and, if so, courts must grant a stay. United States v. All Funds on Deposit in

Suntrust Account Number XXXXXXXXX8359, 456 F. Supp. 2d 64, 65 (D.D.C. 2006).

       The first statutory factor for granting a stay in a civil forfeiture proceeding is whether

there is a related criminal investigation or case involving the claimant. 18 U.S.C. §

981(g)(2)(A). Here, the Court finds that the Government, through its motion and sealed

affidavit, ECF No. 26, sufficiently demonstrated that the civil forfeiture proceeding and ongoing

criminal investigation of Wang Hui (“Wang”) are related because they arise from the same facts

and circumstances. Gov’t Mot. at 7 (“The potential for such adverse effects is present here,

because the operative facts and parties involved in the instant case are the same as those in: (1)

the criminal investigation related to the claimant’s activities; and (2) the extant criminal case

against 33 FTB defendants.”). According to case law in this Circuit, the actions are “clearly

related” where “a criminal investigation and a civil forfeiture action have common facts, similar




                                                  2
          Case 1:18-cv-02746-RC Document 34 Filed 11/10/20 Page 3 of 5




alleged violations and some common parties.” Sum of $70,990,605, 4 F. Supp. 3d at 212

(quoting All Funds on Deposit in Suntrust Account 8359, 456 F. Supp. 2d at 65) (internal

quotations omitted). In this case, the investigation into Wang involves the same relevant facts,

i.e., the alleged laundering of funds between Wang’s companies and various front companies and

involves the same parties. See Gov’t Mot. at 7. The Government’s sealed affidavit further

supports the conclusion that both the criminal investigation and the civil forfeiture action rest on

many similar facts and circumstances.

       Second, the Court must determine whether continuation of the forfeiture proceeding

would burden the related criminal investigation. 18 U.S.C. § 981(g)(2)(C). The Court finds that

civil discovery would adversely affect the ability of the Government to conduct its criminal

investigation. Adversity can be found when the discovery process “would burden law

enforcement officials who are otherwise conducting a contemporaneous criminal investigation”

or would lead to the disclosure of confidential information, the government’s criminal strategy,

or otherwise undiscoverable evidence in the criminal process. All Funds on Deposit in Suntrust

Account 8359, 456 F. Supp. 2d at 66. Courts will typically grant stays where the Government

shows some evidence that there will likely be prejudice to the related criminal prosecution

should the stay be denied. See Sum of $70,990,605, 4 F. Supp. 3d at 214–15 (refusing a stay

because the government offered “no evidence that it cannot take discovery because of the

pending criminal investigation”).

       Here, the ex parte affidavit submitted by the Government provides substantial evidence

as to why a stay is appropriate. One reason why allowing civil discovery in this case would be

inappropriate is that the scope of civil discovery is generally far greater than that of criminal

discovery. “Where civil discovery would subject the government’s criminal investigation to




                                                  3
          Case 1:18-cv-02746-RC Document 34 Filed 11/10/20 Page 4 of 5




‘early and broader civil discovery than would otherwise be possible in the context of the criminal

proceeding,’ a stay should be granted.” All Funds on Deposit in Suntrust Account 8359, 456 F.

Supp. 2d at 65–66 (quoting United States v. One Assortment of Seventy-Three Firearms, 352 F.

Supp. 2d 2, 4 (D. Me. 2005). Additionally, the Government will be subject to disclosure of

sensitive confidential witnesses through the discovery process, as well as general disruption to

the criminal investigation should investigators be required to respond to civil discovery requests.

See Gov’t Mot. at 9 (“Having depositions would allow the claimant to examine these witnesses,

which would expose the government’s potential trial strategy and require witnesses to divulge

sensitive information.”). These concerns still arise even though the defendants allege that they

will not engage in discovery. See Def.’s Opp. at 5 (“[T]here has been no civil discovery and it is

not likely that Claimant will even need civil discovery from the government.”); see United States

v. 2009 Dodge Challenger, VIN 2B3LJ44V49H561559, No. 03:11-cv-328, 2011 WL 6000790, at

*2 (D. Or. Nov. 30, 2011) (granting stay despite claimants not seeking discovery when the

government would “be compelled to compile and reveal information and evidence collected in

support of its criminal investigation” in order to oppose claimants’ motions).

       For the foregoing reasons, the Court concludes that the Government has sufficiently

demonstrated the connection between the civil forfeiture proceeding and the ongoing criminal

investigation, and has demonstrated that civil discovery would adversely affect the

Government’s ability to conduct its criminal investigation. The Court therefore grants the

Government’s Motion to Stay for a period of 180 days.

                                         *       *      *

For the reasons stated above, it is hereby ORDERED that:

   1. The United States' motion to stay this proceeding (ECF No. 25) is GRANTED; and it is




                                                 4
         Case 1:18-cv-02746-RC Document 34 Filed 11/10/20 Page 5 of 5




   2. FURTHER ORDERED that this civil forfeiture case is STAYED for a period of one

      hundred eighty (180) days from the date of this Order; and it is

   3. FURTHER ORDERED that the United States’ motion for leave to file document under

      seal (ECF No. 26) is GRANTED; and it is

   4. FURTHER ORDERED that the government shall file a case status report every 60 days.

   SO ORDERED.

Dated: November 10, 2020

                                                                    RUDOLPH CONTRERAS
                                                                    United States District Judge




                                               5
